EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel claims 2, 3, 5, 6, and 11-20.

EXAMINER'S COMMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 2, 3, 5, 6, and 11-20 directed to species non-elected without traverse.  Accordingly, claims 2, 3, 5, 6, and 11-20 been cancelled.
	Claims directed to the non-elected species of bone/tether connector (claims 2 and 6) cannot be rejoined because claim 1 recites that the tether is configured to be directly engaged with an ilium.  The only species that include such direct engagement are the elected species (Fig. 18) and the non-elected species of Fig. 16.  However, the species of Fig. 16 does not include an anchor with a bore hole that receives a second fastening element (claim 2) and an anchor with threads (claim 6).
	Claims directed to the non-elected species of rod/tether connector (claims 3 and 5) cannot be rejoined because claim 1 recites that the tether clamp and elongate rod each have through holes that receive a first fastening element.  The only species that includes such a configuration of the elongate rod is the elected species (Fig. 8).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773